Exhibit 10.1
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”) dated as of April 27, 2009,
among FOSTER WHEELER INC., a Delaware corporation having a principal place of
business in Clinton, New Jersey (the “Company”), RAKESH K. JINDAL (the
“Executive”), and FOSTER WHEELER INTERNATIONAL CORP., a Delaware corporation
having a principal place of business in Clinton, New Jersey (the “Guarantor”).
          WHEREAS, the Executive is currently employed by the Company, and the
Executive and the Company wish to continue their employment relationship, on the
terms and conditions set forth in this Agreement; and
          WHEREAS, the Guarantor is an affiliate of the Company and will receive
substantial indirect benefits from the Executive’s employment with the Company
on the terms set forth in this Agreement and all parties desire that the
Guarantor guaranty the Company’s obligations under this Agreement;
          ACCORDINGLY, the parties hereby agree as follows:
          1. Employment, Duties and Acceptance.
               1.1 Employment, Duties. The Company hereby agrees to continue to
employ the Executive for the Term (as defined in Section 2.1), to render
exclusive and full-time services to the Company; provided, however, that the
Executive may participate in civic, charitable, industry, and professional
organizations to the extent that such participation does not materially
interfere with the performance of Executive’s duties hereunder. As the Company
may require, the services the Executive provides to the Company may include
serving as an officer of the Parent (as defined in Section 4.3.1), but in no
event shall such service as an officer be deemed to create an employment
relationship with the Parent.
               1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, and consistent
with the above, the Executive agrees to serve the Company faithfully and to the
best of the Executive’s ability, to devote the Executive’s entire business time,
energy and skill to such employment, and to use the Executive’s best efforts,
skill and ability to promote the Company’s interests.
               1.3 Fiduciary Duties to the Company. Executive acknowledges and
agrees that Executive owes a fiduciary duty of loyalty, fidelity and allegiance
to act at all times in the best interests of the Company and to do no act which
would, directly or indirectly, injure the Company’s business, interests, or
reputation. It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Company, involves a
possible conflict of interest. In keeping with Executive’s fiduciary duties to
the Company, Executive agrees that Executive shall not knowingly become involved
in a conflict of interest with the Company, or upon discovery thereof, allow
such a conflict to continue. Moreover, Executive shall not engage in any
activity which might involve a possible conflict of interest without first
obtaining approval in accordance with the Company’s policies and procedures.

 



--------------------------------------------------------------------------------



 



               1.4 Location. The duties to be performed by the Executive
hereunder shall be performed primarily at the Company’s offices in Clinton, New
Jersey, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company. The Executive
shall keep Executive’s primary residence within reasonable daily commute of the
Clinton, New Jersey area throughout the Term.
          2. Term of Employment.
               2.1 Term. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the date first set forth above (the
“Effective Date”), and shall end on the date on which the Term is terminated
pursuant to Section 4.
          3. Compensation; Benefits.
               3.1 Salary. As compensation for all services to be rendered
pursuant to this Agreement, the Company agrees to pay to the Executive during
the Term a base salary at the initial annual rate of Three Hundred Thirty
Thousand Dollars ($330,000)(the “Base Salary”). On each anniversary of the
Effective Date or such other appropriate date during each year of the Term when
the salaries of executives at the Executive’s level are normally reviewed, the
Company and/or the Compensation Committee of the Parent’s (as defined in
Section 4.3.1) Board of Directors (the entire Board of Directors, the “Board”;
the Compensation Committee of the Board, the “Committee”) as necessary or
appropriate to comply with company policy, applicable law, or exchange listing
requirements, shall review the Base Salary and determine if, and by how much,
the Base Salary should be increased provided, however, the Base Salary under
this Agreement, including as subsequently adjusted upwards, may not be decreased
thereafter without the written consent of Executive, except for across-the-board
changes for executives at the Executive’s level. All payments of Base Salary or
other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations.
               3.2 Bonus. The Executive shall be eligible to participate, as
determined by the Company, and/or the Committee as necessary or appropriate to
comply with company policy, applicable law, or exchange listing requirements, in
the Company’s annual incentive program as in effect from time to time for
executives at the Executive’s level. The Executive shall be eligible for an
annual incentive bonus at a target opportunity of fifty percent (50%) of Base
Salary (up to a maximum opportunity of one hundred percent (100%) of Base
Salary) based upon the achievement of certain business unit objectives
established in advance by the Company, and/or the Committee as necessary or
appropriate to comply with company policy, applicable law, or exchange listing
requirements (the “Annual Bonus”). The actual amount of any Annual Bonus shall
be determined by and in accordance with the terms of the Company’s annual
incentive program as in effect from time to time and the Executive shall have no
absolute right to an Annual Bonus in any year.
               3.3 Equity Awards. The Executive shall be eligible for annual
equity awards, as determined by the Company, and/or the Committee as necessary
or appropriate to comply with company policy, applicable law, or exchange
listing requirements, under the Company’s and/or the Parent’s equity award plan
covering executives at the Executive’s level, as in effect from time to time.
               3.4 Other Plans and Programs. During the Term, the Executive
shall be entitled to participate in those defined benefit, defined contribution,
group insurance, medical, dental, disability and other benefit plans, vacation
programs, automobile allowance programs, and business

2



--------------------------------------------------------------------------------



 



expense reimbursement programs of the Company as from time to time in effect for
those at the Executive’s level.
               4. Termination.
                    4.1 Termination Events.
                         4.1.1 The Executive’s employment and the Term shall
terminate immediately upon the occurrence of any of the following:
                              (i) Death: the death of the Executive;
                              (ii) Disability: the physical or mental disability
of the Executive, whether totally or partially, such that with or without
reasonable accommodation the Executive is unable to perform the Executive’s
material duties, for a period of not less than one hundred and eighty (180)
consecutive days; or
                              (iii) For Cause By the Company: notice of
termination for “Cause.” As used herein, “Cause” means (A) conviction of a
felony; (B) actual or attempted theft or embezzlement of Company assets; (C) use
of illegal drugs; (D) material breach of the Agreement that the Executive has
not cured within thirty (30) days after the Company has provided the Executive
notice of the material breach which shall be given within sixty (60) days of the
Company’s knowledge of the occurrence of the material breach; (E) commission of
an act of moral turpitude that in the judgment of the Parent’s Board can
reasonably be expected to have an adverse effect on the business, reputation or
financial situation of the Company and/or the ability of the Executive to
perform the Executive’s duties; (F) gross negligence or willful misconduct in
performance of the Executive’s duties; (G) breach of fiduciary duty to the
Company; (H) willful refusal to perform the duties of Executive’s titled
position; or (I) a material violation of the Foster Wheeler Code of Business
Conduct and Ethics.
                         4.1.2 For Good Reason By the Executive: The Executive
may immediately resign the Executive’s position for Good Reason and, in such
event, the Term shall terminate. As used herein, “Good Reason” means a material
negative change in the employment relationship without the Executive’s consent,
as evidenced by the occurrence of any of the following: (i) reduction of Base
Salary and benefits except for across-the-board changes for executives at the
Executive’s level; (ii) exclusion from executive benefit/compensation plans;
(iii) relocation of the Executive’s principal business location by the Company
of greater than fifty (50) miles; (iv) material breach of the Agreement by the
Company; or (v) resignation in compliance with securities/corporate governance
applicable law (such as the US Sarbanes-Oxley Act) or rules of professional
conduct specifically applicable to such Executive. For each event described
above in this Section 4.1.2, the Executive must notify the Company within ninety
(90) days of the occurrence of the event and the Company shall have thirty
(30) days after receiving such notice in which to cure.
                         4.1.3 Without Cause By the Company: The Company may
terminate the Executive’s employment thirty (30) days following notice of
termination without Cause given by the Company and, in such event, the Term
shall terminate. During such thirty (30) day notice period, the Company may
require that the Executive cease performing some or all of the Executive’s
duties and/or not be present at the Company’s offices and/or other facilities.
                         4.1.4 Without Good Reason By the Executive: The
Executive may voluntarily resign the Executive’s position effective thirty
(30) days following notice to the Company of the Executive’s intent to
voluntarily resign without Good Reason and, in such event, the Term shall

3



--------------------------------------------------------------------------------



 



terminate. During such thirty (30) day notice period, the Company may require
that the Executive cease performing some or all of the Executive’s duties and/or
not be present at the Company’s offices and/or other facilities.
                         4.1.5 Definition of Termination Date. The date upon
which Executive’s employment and the Term terminate pursuant to this Section 4.1
shall be the Executive’s “Termination Date” for all purposes of this Agreement.
               4.2 Payments Upon a Termination Event.
                         4.2.1 Entitlements Upon Termination For Any Reason.
Following any termination of the Executive’s employment, the Company shall pay
or provide to the Executive, or the Executive’s estate or beneficiary, as the
case may be, (i) Base Salary earned through the Termination Date; (ii) the
balance of any awarded (i.e., the amount and payment of the specific award has
been fully approved by the Company, including, where applicable, approval by the
Committee) but as yet unpaid, annual cash incentive or other incentive awards
for any calendar year prior to the calendar year during which the Executive’s
Termination Date occurs provided, however, if the Executive’s employment is
terminated by the Company for Cause, such incentive award, even if awarded,
shall be immediately forfeited if permitted under the law of the State in which
the Executive resides; (iii) a payment representing the Executive’s accrued but
unused vacation; (iv) any vested, but not forfeited benefits on the Termination
Date under the Company’s employee benefit plans in accordance with the terms of
such plans; and (v) benefit continuation and conversion rights to which the
Executive is entitled under the Company’s employee benefit plans.
                         4.2.2 Payments Upon Involuntary Termination by the
Company Without Cause or Voluntary Termination of the Executive with Good
Reason. Following a termination by the Company without Cause or by the Executive
for Good Reason, the Company shall pay or provide to the Executive in addition
to the payments and benefits in Section 4.2.1 above:
                              (i) Base Salary at the rate in effect on the
Termination Date and continuing for twelve (12) months thereafter, payable at
the same intervals at which active employees at the Executive’s level are paid;
                              (ii) an amount equal to one hundred percent (100%)
of the Executive’s annual cash incentive payment at target, payable once in a
lump sum at the same time that the Company pays annual cash incentives to its
active employees pursuant to its then current annual incentive program;
                              (iii) twelve (12) months of continued health and
welfare benefit plan coverage following the Termination Date (excluding any
additional vacation accrual or sick leave) at active employee levels, if and to
the extent the Executive was participating in any such plans on the Termination
Date, provided that the Executive remits monthly premiums for the full cost of
any health benefits;
                              (iv) executive level career transition assistance
services by a firm selected by the Executive and approved by the Company in an
amount not to exceed $8,000.00 in the aggregate (which amount includes any
applicable gross-up for any taxes due for such payment); and
                              (v) a cash payment each month during the twelve
(12) month period following the Termination Date equal to the full monthly
premium for the health benefits

4



--------------------------------------------------------------------------------



 



described in clause (iii) above minus the active employee cost of such coverage,
such full monthly premium to be grossed-up by the Company for any applicable
income taxes.
Notwithstanding any other provision of this Agreement, as consideration for the
pay and benefits that the Company shall provide the Executive pursuant to this
Section 4.2.2, the Executive shall provide the Company an enforceable waiver and
release agreement in a form that the Company normally requires.
     4.3 Change of Control.
          4.3.1 Definitions.
               (i) Affiliated Company. For purposes of this Agreement,
“Affiliated Company” means any company, directly or indirectly, controlled by,
controlling or under common control with the Parent.
               (ii) Change of Control. For the purpose of this Agreement, a
“Change of Control” shall mean:
                    (A) The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Parent where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting
securities of the Parent entitled to vote generally in the election of directors
(the “Outstanding Parent Voting Securities”), provided, however, that for
purposes of this subparagraph (A), the following acquisitions shall not be
deemed to result in a Change of Control: (I) any acquisition directly from the
Parent or any corporation or other legal entity controlled, directly or
indirectly, by the Parent, (II) any acquisition by the Parent or any corporation
or other legal entity controlled, directly or indirectly, by the Parent,
(III) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Parent or any corporation or other legal entity controlled,
directly or indirectly, by the Parent or (IV) any acquisition by any corporation
pursuant to a transaction that complies with clauses (I), (II) and (III) of
subparagraph (C) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Parent Voting Securities reaches or exceeds 20% as
a result of a transaction described in clauses (I) or (II) above, and such
Person subsequently acquires beneficial ownership of additional voting
securities of the Parent, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or more of the Outstanding Parent
Voting Securities; or
                    (B) Individuals who, as of the date hereof, constitute the
Parent’s Board (such individuals, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Parent’s Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Parent’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Parent’s Board; or
                    (C) The approval by the shareholders of the Parent of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Parent (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the

5



--------------------------------------------------------------------------------



 



obtaining of such consent (either explicitly or implicitly by consummation);
excluding, however, such a Business Combination pursuant to which (I) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Parent or all or
substantially all of the Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Voting
Securities, (II) no Person (excluding any (1) corporation owned, directly or
indirectly, by the beneficial owners of the Outstanding Parent Voting Securities
as described in subclause (I) immediately preceding, or (2) employee benefit
plan (or related trust) of the Parent or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (III) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
                    (D) approval by the shareholders of the Parent of a complete
liquidation or dissolution of the Parent.
               (iii) Change of Control Period. For purposes of this Agreement,
the “Change of Control Period” shall mean the period commencing on the date of a
Change of Control and ending on the twenty-fourth (24th) month anniversary of
such date.
               (iv) Parent. For purposes of this Agreement, “Parent” shall mean
Foster Wheeler AG, a Swiss corporation.
               (v) Start Date. For purposes of this Agreement, “Start Date”
shall mean the first date of the Change of Control Period. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (A) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Start Date” shall mean the date
immediately prior to the Termination Date.
                    4.3.2 Obligations of the Company upon Executive’s Voluntary
Termination with Good Reason or the Company’s Involuntary Termination of
Executive Without Cause (Other Than for Death or Disability) During Change of
Control Period. If, during the Change of Control Period, the Company terminates
the Executive’s employment without Cause (other than for death or Disability) or
the Executive terminates his employment for Good Reason, the Company shall pay
or provide to the Executive the following:
                         (i) Accrued Obligations. The sum of (I) the Executive’s
Annual Base Salary through the Termination Date to the extent not theretofore
paid, and (II) any compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon) and any accrued vacation pay, in
each case, to the extent not theretofore paid (the sum of the

6



--------------------------------------------------------------------------------



 



amounts described in subclauses (I) and (II), the “Accrued Obligations”), all in
a lump sum in cash within 30 days following the Termination Date; and
                         (ii) Base Salary. Base Salary at the rate in effect on
the Termination Date and continuing for two (2) years thereafter, payable at the
same intervals at which active employees at the Executive’s level are paid;
                         (iii) Bonus. Two (2) payments, each in an amount equal
to one hundred percent (100%) of the Executive’s annual cash incentive payment
at target, one (1) of each such payments being payable in each of the two
(2) years following the Termination Date at the same time that the Company pays
annual cash incentives to its active employees pursuant to its then current
annual incentive program;
                         (iv) Medical Coverage. For two (2) years after the
Executive’s Termination Date, or such longer period as may be provided by the
terms of the appropriate health or welfare plan, program, practice or policy,
the Company shall continue benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the health or welfare plans, programs, practices and policies if
the Executive’s employment had not been terminated or, if more favorable to the
Executive, and to the extent he otherwise is or becomes eligible therefor, as in
effect generally at any time thereafter with respect to other similarly situated
peer executives of the Company and the Affiliated Companies and their families;
provided, however, that the Executive remits monthly premiums for the full cost
of any health benefits; and provided further that if the Executive becomes
reemployed with another employer and is eligible to receive health or welfare
benefits under another employer provided plan, the health and welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until the second
anniversary of the Termination Date and to have retired on such second
anniversary;
                         (v) Medical Payments. The Company shall make a cash
payment each month during the two-year period commencing after the Executive’s
Termination Date, equal to the full monthly premium for the health benefits
described in Section 4.3.2(iv) above minus the active employee cost of such
coverage, such full monthly premium to be grossed-up for any applicable income
taxes;
                         (vi) Outplacement Services. The Company shall, at its
sole expense as incurred, in an amount not to exceed $8,000.00 in the aggregate
(which amount includes any applicable gross-up for any taxes, other than Excise
Taxes as defined in Section 4.3.6 below, due for such payment), provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion; and
                         (vii) Other Benefits. To the extent not theretofore
paid or provided, the Company shall timely pay or provide to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any plan, program, policy or practice or contract
or agreement of the Company and the Affiliated Companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
                    4.3.3 Obligations of the Company upon Executive’s Death. If
the Executive’s employment is terminated by reason of the Executive’s death
during the Change of Control Period, the Company shall provide the Executive’s
estate or beneficiaries with the Accrued Obligations

7



--------------------------------------------------------------------------------



 



and the timely payment or delivery of the Other Benefits, and shall have no
other severance obligations under this Agreement. The Accrued Obligations shall
be paid to the Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Termination Date. With respect to the provision of
Other Benefits, the term “Other Benefits” as utilized in this Subsection 4.3.3
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and the Affiliated Companies to the
estates and beneficiaries of similarly situated peer executives of the Company
and the Affiliated Companies under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to other similarly
situated peer executives and their beneficiaries at any time during the 120-day
period immediately preceding the Start Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other similarly situated peer
executives of the Company and the Affiliated Companies and their beneficiaries.
                    4.3.4 Obligations of the Company upon Executive’s
Disability. If the Executive’s employment is terminated by reason of the
Executive’s disability during the Change of Control Period, the Company shall
provide the Executive with the Accrued Obligations and the timely payment or
delivery of the Other Benefits, and shall have no other severance obligations
under this Agreement. The Accrued Obligations shall be paid to the Executive in
a lump sum in cash within 30 days of the Termination Date. With respect to the
provision of Other Benefits, the term “Other Benefits” as utilized in this
Subsection 4.3.4 shall include, and the Executive shall be entitled after the
disability start date to receive, disability and other benefits at least equal
to the most favorable of those generally provided by the Company and the
Affiliated Companies to similarly situated disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
similarly situated peer executives and their families at any time during the
120-day period immediately preceding the Start Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other similarly situated peer executives of the
Company and the Affiliated Companies and their families.
                    4.3.5 Obligations of the Company upon Executive’s Voluntary
Termination Without Good Reason or the Company’s Involuntary Termination of
Executive With Cause During Change of Control Period. If the Executive’s
employment is terminated for Cause during the Change of Control Period, the
Company shall provide to the Executive (i) the Executive’s Annual Base Salary
through the Termination Date, (ii) the amount of any compensation previously
deferred by the Executive, and (iii) Other Benefits, in each case to the extent
theretofore unpaid, and shall have no other severance obligations under this
Agreement. If the Executive voluntarily terminates employment during the Change
of Control Period, excluding a termination for Good Reason, the Company shall
provide to the Executive the Accrued Obligations and the timely payment or
delivery of Other Benefits, and shall have no other severance obligations under
this Agreement. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Termination Date.
                    4.3.6 Certain Additional Payments by the Company.
                         (i) Definitions. The following terms shall have the
following meanings for purposes of this Subsection 4.3.6.
                              (A) Excise Tax. “Excise Tax” shall mean the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), together with any interest or penalties imposed with respect to
such excise tax.

8



--------------------------------------------------------------------------------



 



                              (B) Net After-Tax Amount. The “Net After-Tax
Amount” of a Payment shall mean the Value of a Payment net of all taxes imposed
on the Executive with respect thereto under Sections 1 and 4999 of the Code and
applicable state and local law, determined by applying the highest marginal
rates that are expected to apply to the Executive’s taxable income for the
taxable year in which the Payment is made.
                              (C) Parachute Value. “Parachute Value” of a
Payment shall mean the present value as of the date of the change of control for
purposes of Section 280G of the Code of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
                              (D) Payment. A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.
                              (E) Safe Harbor Amount. The “Safe Harbor Amount”
means the maximum Parachute Value of all Payments that the Executive can receive
without any Payments being subject to the Excise Tax.
                              (F) Value. “Value” of a Payment shall mean the
economic present value of a Payment as of the date of the change of control for
purposes of Section 280G of the Code, as determined by the Accounting Firm (as
defined below) using the discount rate required by Section 280G(d)(4) of the
Code.
                         (ii) Gross-Up Payment. Notwithstanding anything in this
Agreement other than as set forth below in this Subsection 4.3.6(ii), in the
event it shall be determined that any Payment would be subject to the Excise
Tax, then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Any Gross-Up Payment will be made as soon as
reasonably practicable but in no event later than December 31 of the year
following the year in which the Excise Tax is incurred. Despite and as an
exception to the foregoing provisions of this Section 4.3.6(ii), if the
Executive is subject to the Excise Tax but the sum of the Payments when
calculated in accordance with the relevant provisions of the Code do not exceed
110% of the Executive’s Safe Harbor Amount, then (1) the Company shall not make
any Gross-Up Payment to the Executive, and (2) the Payments otherwise payable to
the Executive shall be reduced so that the Payments in the aggregate equal the
largest amount that does not exceed the Safe Harbor Amount. In such event, the
Company shall promptly notify the Executive of its intent to reduce the amount
of the Payments, and, to the extent permitted by applicable laws, shall consult
with the Executive as to which of the specific Payment(s) shall be so reduced in
order to bring the aggregate of the Payments within the Safe Harbor Amount.
                         (iii) Determination of the Gross-Up Payment. Subject to
the provisions of paragraph (iv) immediately below, all determinations required
to be made under this Subsection 4.3.6, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”).
The Accounting Firm shall provide detailed

9



--------------------------------------------------------------------------------



 



supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Subsection 4.3.6, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
paragraph (iv) below and the Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.
                         (iv) Notification. The Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than ten
business days after the Executive is informed in writing of such claim. The
Executive shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that the Company desires to contest such claim, the Executive shall:
                              (A) give the Company any information reasonably
requested by the Company relating to such claim;
                              (B) take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;
                              (C) cooperate with the Company in good faith in
order effectively to contest such claim; and
                              (D) permit the Company to participate in any
proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph (iv),
the Company shall control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in

10



--------------------------------------------------------------------------------



 



one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income in connection with such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
                         (v) Entitlement to Refund. If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph (iv) above,
the Executive becomes entitled to receive any refund with respect to such claim,
the Executive shall (subject to the Company’s complying with the requirements of
paragraph (iv)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to paragraph (iv), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
                         (vi) Consent to Withholding. Notwithstanding any other
provision of this Subsection 4.3.6, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of the
Gross-Up Payment, and the Executive hereby consents to such withholding.
               4.4 No Mitigation. Upon termination of the Executive’s employment
with the Company, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.
          5. Protection of Confidential Information; Non-Competition;
Non-Solicitation.
               5.1 Confidential Information. The Executive acknowledges that the
Executive’s services will be unique, that they will involve the development of
Company-subsidized relationships with key customers, suppliers, and service
providers as well as with key Company employees and that the Executive’s work
for the Company will give the Executive access to highly confidential
information not available to the public or competitors, including trade secrets
and confidential marketing, sales, product development and other data and
information which it would be impracticable for the Company to effectively
protect and preserve in the absence of this Section 5 and the disclosure or
misappropriation of which could materially adversely affect the Company.
Accordingly, the Executive agrees:
                    5.1.1 except in the course of performing the Executive’s
duties provided for in Section 1.1, not at any time, whether before, during or
after the Executive’s employment with the Company, to divulge to any other
entity or person any confidential information acquired by the Executive
concerning the Company’s or its subsidiaries’ or affiliates’ financial affairs
or business processes or methods or their research, development or marketing
programs or plans, or any other of its or their trade secrets. The foregoing
prohibitions shall include, without limitation, directly or indirectly

11



--------------------------------------------------------------------------------



 



publishing (or causing, participating in, assisting or providing any statement,
opinion or information in connection with the publication of) any diary, memoir,
letter, story, photograph, interview, article, essay, account or description
(whether fictionalized or not) concerning any of the foregoing, publication
being deemed to include any presentation or reproduction of any written, verbal
or visual material in any communication medium, including any book, magazine,
newspaper, theatrical production or movie, or television or radio programming or
commercial. In the event that the Executive is requested or required to make
disclosure of information subject to this Section 5.1.1 under any court order,
subpoena or other judicial process, then, except as prohibited by law, the
Executive will promptly notify the Company, take all reasonable steps requested
by the Company to defend against the compulsory disclosure and permit the
Company to control with counsel of its choice any proceeding relating to the
compulsory disclosure. The Executive acknowledges that all information, the
disclosure of which is prohibited by this section, is of a confidential and
proprietary character and of great value to the Company and its subsidiaries and
affiliates; and
                    5.1.2 to deliver promptly to the Company on termination of
the Executive’s employment with the Company, or at any time that the Company may
so request, all confidential memoranda, notes, records, reports, manuals,
drawings, software, electronic/digital media records, blueprints and other
documents (and all copies thereof) relating to the Company’s (and its
subsidiaries’ and affiliates’) business and all property associated therewith,
which the Executive may then possess or have under the Executive’s control.
               5.2 Company Protections. In consideration of the Company’s
entering into this Agreement, the Executive agrees that at all times during the
Term and thereafter for twenty-four (24) months, in the event the Executive’s
employment is terminated pursuant to Section 4.3.2 hereof, or for twelve
(12) months, in the event the Executive’s employment terminates for any other
reason, the Executive shall not, directly or indirectly, for Executive or on
behalf of or in conjunction with, any other person, company, partnership,
corporation, business, group, or other entity (each, a “Person”):
                    5.2.1 Non-Competition: engage in any activity for or on
behalf of a Competitor, as director, employee, shareholder (excluding any such
shareholding by the Executive of no more than 5% of the shares of a
publicly-traded company), consultant or otherwise, which is the same as or
similar to activity in which Executive engaged at any time during the last two
(2) years of employment by the Company or a subsidiary or affiliate of the
Company; or
                    5.2.2 Non-Solicitation: (i) call upon any Person who is, at
such Termination Date, engaged in activity on behalf of the Company or any
subsidiary or affiliate of the Company for the purpose or with the intent of
enticing such Person to cease such activity on behalf of the Company or such
subsidiary or affiliate; or (ii) solicit, induce, or attempt to induce any
customer of the Company or any subsidiary or affiliate of the Company to cease
doing business in whole or in part with or through the Company or a subsidiary
or affiliate, or to do business with any Competitor.
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company and/or
any subsidiary or affiliate of the Company. For purposes of this Agreement, “a
material line of business conducted by the Company and/or any subsidiary or
affiliate of the Company” means an activity of the Company and/or any subsidiary
or affiliate of the Company generating gross revenues to the Company and/or any
subsidiary or affiliate of the Company of more than twenty-five million dollars
($25,000,000) in the immediately preceding fiscal year of the Company.
               5.3 Remedies and Injunctive Relief. If the Executive commits a
breach or threatens to breach any of the provisions of Section 5.1 or 5.2
hereof, the Company shall have the right

12



--------------------------------------------------------------------------------



 



and remedy to have the provisions of this Agreement specifically enforced by
injunction or otherwise by any court having jurisdiction, it being acknowledged
and agreed that any such breach will cause irreparable injury to the Company in
addition to money damage and that money damages alone will not provide a
complete or adequate remedy to the Company, it being further agreed that such
right and remedy shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company under law or in equity.
               5.4 Severability. If any of the covenants contained in
Sections 5.1, 5.2 or 5.3, or any part thereof, hereafter are construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions.
               5.5 Extension of Term of Covenants Following Violation. The
period during which the prohibitions of Section 5.2 are in effect shall be
extended by any period or periods during which the Executive is in violation of
Section 5.2.
               5.6 Blue Penciling by Court. If any of the covenants contained in
Sections 5.1 or 5.2, or any part thereof, are held to be unenforceable, the
parties agree that the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.
               5.7 Blue Penciling by One Court Not to Affect Covenants in
Another State. The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of
any state within the geographical scope of such covenants. In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties’ hereto that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such covenants as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being for this purpose severable into diverse and
independent covenants.
          6. Intellectual Property.
               6.1 Company’s Rights. Notwithstanding and without limiting the
provisions of Section 5, the Company shall be the sole owner of all the products
and proceeds of the Executive’s services hereunder, including, but not limited
to, all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with or during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder), the Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.
          7. Indemnification.
               7.1 General Rule. In addition to any rights to indemnification to
which the Executive is entitled under the Company’s charter and by-laws, to the
extent permitted by applicable law, the Company will indemnify, from the assets
of the Company supplemented by insurance in an amount determined by the Company,
the Executive at all times, during and after the Term, and, to the maximum

13



--------------------------------------------------------------------------------



 



extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by the Company as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of the Company or any subsidiary or affiliate of the Company of the
Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company. The Company shall use its best efforts
to maintain during the Term and thereafter insurance coverage sufficient in the
determination of the Company to satisfy any indemnification obligation of the
Company arising under this Section 7.
          8. Notices.
          All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, one day after sent by overnight courier
or three days after mailed first class, postage prepaid, by registered or
certified mail, as follows (or to such other address as either party shall
designate by notice in writing to the other in accordance herewith):
If to the Company, to:
Foster Wheeler Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel
with a copy to:
Foster Wheeler AG
c/o Foster Wheeler Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel
If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.
If to the Guarantor, to:
Foster Wheeler International Corporation
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: Chief Legal Officer
               8.1 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey
applicable to agreements made between residents thereof and to be performed
entirely in New Jersey.
               8.2 Headings. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

14



--------------------------------------------------------------------------------



 



               8.3 Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.
               8.4 Non-exclusivity of Rights. Other than as expressly set forth
in this Agreement, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or the Affiliated Companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other contract or agreement with the
Company or the Affiliated Companies. For avoidance of doubt, it is agreed and
understood that this Agreement shall not supersede or otherwise adversely affect
any stock option, restricted stock or other form of equity grant or award
provided to Executive prior to the Effective Date, or any indemnification
agreement heretofore entered into between the Company and the Executive. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of the Affiliated Companies at or subsequent
to the Termination Date shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. Notwithstanding the foregoing, if the Executive receives
payments and benefits pursuant to this Agreement in connection with the
termination of the Executive’s employment, the Executive shall not be entitled
to any severance pay or benefits under any severance plan, program or policy of
the Company and the Affiliated Companies, unless specifically provided therein
in a specific reference to this Agreement.
               8.5 Full Settlement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. The Company agrees to pay as incurred (within ten days
following the Company’s receipt of an invoice from the Executive, which invoice
the Executive must submit to the Company not later than March 1 of the year
following the year in which the expenses were incurred), to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.
               8.6 Assignability. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. The Company may assign its rights, together
with its obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to this Section 9.6 shall relieve
the Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.
               8.7 Assumption of Agreement by Successor. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

15



--------------------------------------------------------------------------------



 



               8.8 Survival. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement or the Term to
the extent necessary to the intended preservation of such rights and
obligations.
               8.9 Amendment. This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived, only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
               8.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
               8.11 Acknowledgement of Ability to Have Counsel Review. The
parties acknowledge that this Agreement is the result of arm’s-length
negotiations between sophisticated parties each afforded the opportunity to
utilize representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.
          9. Dispute Resolution.
          Subject to the rights of the Company pursuant to Section 5.3 above,
any controversy, claim or dispute arising out of or relating to this Agreement,
the breach thereof, or the Executive’s employment by the Company shall be
settled by arbitration with three arbitrators. The arbitration will be
administered by the American Arbitration Association in accordance with its
National Rules for Resolution of Employment Disputes. The arbitration proceeding
shall be confidential, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction. Any such arbitration shall take
place in the Clinton, New Jersey area, or in any other mutually agreeable
location. In the event any judicial action is necessary to enforce the
arbitration provisions of this Agreement, sole jurisdiction shall be in the
federal and state courts, as applicable, located in New Jersey. Any request for
interim injunctive relief or other provisional remedies or opposition thereto
shall not be deemed to be a waiver or the right or obligation to arbitrate
hereunder. The arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party. To the extent a
party prevails in any dispute arising out of this Agreement or any of its terms
and provisions, all reasonable costs, fees and expenses relating to such
dispute, including the parties’ reasonable legal fees, shall be borne by the
party not prevailing in the resolution of such dispute, but only to the extent
that the arbitrator or court, as the case may be, deems reasonable and
appropriate given the merits of the claims and defenses asserted.
          10. Free to Contract.
          The Executive represents and warrants to the Company that Executive is
able freely to accept engagement and employment by the Company as described in
this Agreement and that there are no existing agreements, arrangements or
understandings, written or oral, that would prevent Executive from entering into
this Agreement, would prevent Executive or restrict Executive in any way from
rendering services to the Company as provided herein during the Term or would be
breached by the future performance by the Executive of Executive’s duties
hereunder. The Executive also represents and

16



--------------------------------------------------------------------------------



 



warrants that no fee, charge or expense of any sort is due from the Company to
any third person engaged by the Executive in connection with Executive’s
employment by the Company hereunder, except as disclosed in this Agreement.
          11. Subsidiaries and Affiliates.
          As used herein, the term “subsidiary” shall mean any corporation or
other business entity controlled directly or indirectly by the Company or other
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the Company or other business entity
in question.
          12. Code Section 409A Legal Requirement.
     12.1 Notwithstanding anything to the contrary in this Agreement, if the
Executive constitutes a “specified employee” as defined and applied in
Section 409A of the Code as of his Termination Date, to the extent any payment
under this Agreement constitutes deferred compensation (after taking into
account any applicable exemptions from Section 409A of the Code), and to the
extent required by Section 409A of the Code, no payments due under this
Agreement may be made until the earlier of: (i) the first day following the
sixth month anniversary of Executive’s Termination Date, or (ii) the Executive’s
date of death; provided, however, that any payments delayed during this
six-month period shall be paid in the aggregate in a lump sum as soon as
administratively practicable following the sixth month anniversary of the
Executive’s Termination Date. For purposes of Section 409A of the Code, each
“payment” (as defined by Section 409A of the Code) made under this Agreement
shall be considered a “separate payment.” In addition, for purposes of
Section 409A of the Code, the payments described in Sections 4.2.2 and 4.3.2
shall be deemed exempt from Section 409A of the Code to the full extent possible
under any available exemptions, including without limit, the “short-term
deferral” exemption of Treasury Regulation § 1.409A-1(b)(4) and (with respect to
amounts paid no later than the second calendar year following the calendar year
containing the Executive’s Termination Date) the “two-years/two-times”
separation pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are
all hereby incorporated by reference.
          13. Guaranty.
     13.1 The Guarantor hereby unconditionally guarantees payment in full of all
obligations of the Company under this Agreement.
[Signature Page Follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  FOSTER WHEELER INC.    
 
           
 
  By:
Name:   /s/ Raymond J. Milchovich
 
Raymond J. Milchovich    
 
  Title:   Chairman, President & CEO    
 
                FOSTER WHEELER INTERNATIONAL CORPORATION (as to Section 13 only)
   
 
           
 
  By:
Name:   /s/ Peter J. Ganz
 
Peter J. Ganz    
 
  Title:   Executive Vice President, General Counsel and Secretary    
 
                /s/ Rakesh K. Jindal              
 
      Rakesh K. Jindal    

18